Citation Nr: 0941071	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-29 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  Right ear hearing loss existed prior to the Veteran's 
entry into active duty service.

2.  The Veteran's pre-existing right ear hearing loss did not 
permanently increase in severity during his active duty 
service.

3.  The medical evidence of record does not show current left 
ear hearing loss related to the Veteran's military service or 
any incident therein.


CONCLUSIONS OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, and cannot be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's April 2008 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With 
respect to the Dingess requirements, the RO's April 2008 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records and his identified post service 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The RO has also obtained a medical opinion regarding the 
etiology of the Veteran's current bilateral hearing loss.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally, 
there is no indication in the record that any additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claim herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (holding that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2009).  Service connection for certain chronic diseases, 
including sensorineural hearing loss, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2009).  Service connection may also 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the Veteran served on active duty in the Army 
from August 1968 to August 1970.  His report of separation, 
Form DD 214, listed his inservice specialty as military 
police.  

The Veteran's August 1968 induction examination noted that 
his ears were normal.  An audiological evaluation, performed 
at that time, revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
40
50
LEFT
5
0
0
5
30

A review of his service treatment records was silent as to 
any complaints of or treatment for hearing loss.  His March 
1970 separation examination noted that his ears were normal.  
An audiological evaluation, performed at that time, revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

On a March 1970 medical history report, completed pursuant to 
his separation examination, the Veteran denied having any 
history of hearing loss.

In April 2008, the Veteran filed his original claim seeking 
service connection for bilateral hearing loss.  He attributes 
this condition to his inservice exposure to loud noise.  At 
his April 2009 hearing before the Board, the Veteran 
testified that he was exposed to loud noise from the use and 
operation of .45 caliber pistols, M-16 machine guns, and M-79 
grenade launchers.  He indicated that these weapons were used 
in training, and in actual riot suppression activities.

In May 2008, a VA audiological examination was conducted.  
The VA examiner noted that the Veteran's claims folder had 
been reviewed.  The report noted the Veteran's inservice 
history of exposure to firearms, grenade launchers and 
generators.  As for his post service noise exposure, the 
report noted that the Veteran had spent 15 years as a welder, 
and another 15 years as a welding inspector.  It also noted 
his recreational noise exposure from power tools.  In 
addressing his military records, the report noted that the 
Veteran's August 1968 entrance examination revealed a mild to 
moderate hearing loss in the right ear.  It also noted that 
his March 1970 separation examination revealed hearing within 
normal limits bilaterally.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
55
55
55
LEFT
25
30
30
55
65

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The report concluded with a diagnosis 
of bilateral sensorineural hearing loss and tinnitus.  The VA 
examiner further opined that it was less likely as not that 
the Veteran's current hearing loss was related to his 
military noise exposure.  In support of this conclusion, the 
VA examiner noted that the Veteran's separation examination 
revealed normal audiological findings.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

A.  Right Ear

After reviewing the evidence of record, the Board concludes 
that service connection is not warranted for right ear 
hearing loss.

By statute, a Veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2009).  

In this case, the Veteran's March 1978 entrance examination 
report noted that he had pre-existing hearing loss at the 
time he entered into military service.  Specifically, the 
Veteran was shown to have pure tone thresholds, in decibels, 
of 40 and 50 at the 3000 and 4000 Hertz level, respectively.  
See 38 C.F.R. § 3.385.  Moreover, the VA examiner in May 2008 
described these findings as reflective of mild to moderate 
hearing loss in the right ear.  Accordingly, the Board finds 
that a right ear hearing loss was noted at entrance into 
service, and the presumption of soundness does not apply.  
See 38 U.S.C.A. § 1111.

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  However, aggravation 
of a pre-existing condition may not be conceded where the 
disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 
8 Vet. App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  

After reviewing the Veteran's claims folder, the Board finds 
that there is no evidence that the Veteran's pre-existing 
right ear hearing loss underwent an increase in severity 
during service.  A review of his service treatment records is 
completely silent as to any complaints of or treatment for 
right ear hearing loss.  In addition, comparison of the pure 
tone thresholds, in decibels, of the audiological findings on 
his entrance and separation examination indicated that the 
Veteran's hearing acuity improved in all decibel levels 
tested, and the VA examiner in May 2008 noted that the 
Veteran's separation examination revealed right ear hearing 
acuity within normal limits.  Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002)(38 U.S.C.A. § 1153 requires an 
increase in the severity of the preexisting condition, as 
distinguished from the mere recurrence of manifestations of 
the pre-service condition.); see Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993); Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Additionally, there is no evidence of any post service 
treatment having been sought for this right ear hearing loss 
for more than 37 years following the Veteran's discharge form 
military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding that aggravation in service may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  This period without 
complaints or treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs against the claim 
herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Finally, 
the competent medical evidence of record indicates that it 
was not likely that the Veteran's current right ear hearing 
loss was incurred during his military service.  

Specifically, the VA examiner, who conducted the May 2008 VA 
audiological examination, found that the Veteran's current 
right hearing loss was not likely related to his military 
service.  In reaching this conclusion, the VA examiner 
reported that the Veteran's audiological evaluation on 
separation revealed right ear hearing acuity within normal 
limits.  Thus, the evidence does not show that the Veteran's 
pre-existing bilateral hearing loss worsened during service.  

Since there is no competent evidence that the right ear 
hearing loss worsened in service, the Board finds that 
presumption of aggravation does not arise.  See 38 U.S.C.A. 
§§ 1153; 38 C.F.R. § 3.306; see also Browder v. Derwinski, 1 
Vet. App. 204, 206-207 (1991).  The presumption of 
aggravation applies where there was a worsening of the 
disability in service, regardless of whether the degree of 
worsening was enough to warrant compensation.  Browder, 1 
Vet. App. 207.  However, in the present case, there is no 
competent evidence of worsening of the pre-existing bilateral 
hearing loss in service.  See Wagner, 370 F. 3d. at 1096.

In this case, the Veteran's statements are competent evidence 
that he was exposed to loud noise during service.  However, 
the Veteran's contentions that his current right ear hearing 
loss is related to his military service, as a layman, cannot 
be considered competent evidence on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus, in the absence of competent medical evidence that the 
Veteran's current right ear hearing loss is related to his 
military service, the preponderance of the evidence is 
against the Veteran's claim for service connection for right 
ear hearing loss.  As such, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Left Ear

Based upon a longitudinal review of the record, the Board 
concludes that service connection is not warranted for left 
ear hearing loss.  His service treatment records are silent 
as to any complaints of or treatment for left ear hearing 
loss.  Moreover, his March 1970 separation examination noted 
that his ears were normal, and an audiological examination 
revealed normal findings.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (holding that contemporaneous evidence has 
greater probative value than history as reported by the 
appellant).  In addition, comparison of the pure tone 
thresholds, in decibels, of the audiological findings on his 
entrance and separation examination indicated that the 
Veteran's hearing acuity improved in all decibel levels 
tested.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thereafter, post service records failed to document any 
complaints of or treatment for hearing loss for more than 37 
years after his discharge from the service.  This expansive 
period without complaints or treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim herein.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991).  

Moreover, the Veteran, as a lay person, cannot provide 
competent evidence by his statements alone that observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

As for the Veteran's contentions regarding his inservice 
exposure to loud noise, his report of separation listed his 
inservice specialty as a military policeman.  His awards and 
decorations do not connote involvement in combat.  However, 
the Veteran's statements are competent evidence as to what he 
experienced in service, such as shooting a .45 caliber 
pistol, M-16 machine gun, and grenade launcher.  The Board 
has no reason to doubt the credibility of the Veteran, and 
finds that the Veteran's service is consistent with at least 
some inservice exposure to loud noise.  Nevertheless, the 
Veteran's statements alone can not be considered competent 
evidence on medical causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Only 
independent medical evidence may be considered to support 
Board findings.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Thus, the Veteran's statements on causation cannot 
establish a link between his current hearing loss and his 
military service ending more than forty years ago.

In this case, the Veteran's service separation examination 
shows normal hearing acuity.  There is no evidence of 
continuity of symptomatology, and the first medical evidence 
of bilateral hearing loss was more than 37 years after 
service discharge.  There is also no medical evidence of 
record linking the Veteran's current left ear hearing loss to 
his military service.  In fact, the only medical opinion of 
record, the May 2008 VA examination, concerning this issue 
has been answered in the negative.

The Board has considered the benefit of the doubt doctrine 
when making these findings.  However, the preponderance of 
the evidence is against the Veteran's claim.  38 U.S.C.A. 
5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for hearing loss in either 
ear or bilateral hearing loss is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


